DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 – 23 of allowed but not yet issued patent of parent application 16/632,730. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of claims 1 – 10 of the application are to be found in claims 1 – 23 of the patent.  Specifically, both claims 1 – 10 of the application and claims 1 – 23 of the patent include a device having a body, a dispensing mechanism with a rotating component, a sensor/measurement system interacting with features of the rotating component. The difference between claims 1 – 10 of the application and 1 – 23 of the patent lies in the fact that the patent claim(s) includes more elements (controller, dose setting mechanism) and further limits elements (dispensing/dose delivery mechanism, sensed element/formations, dosage measurement system/rotational sensor) and are therefore more specific.  Thus the invention of claims 1 – 23 of the patent is in effect a “species” of the “generic” invention of claims 1 – 10 of the application.  It has been held that the generic claim is anticipated by the species.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1 – 10 of the application is anticipated by claims 1 – 23 of the patent, they are not patentably distinct from claims 1 – 23.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schleicher (U.S. 2019/0022330)
Regarding claim 1, Schleicher teaches a medicament delivery device (Figures 1 – 8B) comprising: 
a reservoir for medicament (drug cartridge 111 as shown in Figure 1); 
a dispensing mechanism operable to dispense medicament from the reservoir (dose delivery as discussed in paragraph [0032]), the dispensing mechanism comprising a component (453) configured to rotate during the dispensing of medicament and having a plurality of formations extending therefrom (cogwheel 453 with plurality of teeth spins when a dosage of medication is dispensed as discussed in paragraph [0053] and shown in Figure 4A); 
and a dosage measurement system comprising at least one mechanically actuated sensor (strain sensor 473 as discussed in paragraph [0053] and shown in Figure 4A) configured such that, in use, rotation of the component causes successive formations to engage the sensor such that the sensor detects rotation of the component and a processor configured to determine data indicative of a dosage dispensed from the reservoir based on the detected rotation of the component (as discussed in paragraph [0053] and [0077]).
Regarding claim 2, Schleicher teaches that the plurality of formations comprise a plurality of teeth (paragraph [0053] and Figure 4A).
Regarding claim 3, Schleicher teaches that the component is a flange and the formations are formed on a proximal end of the flange (paragraph [0053] and Figure 4A).
Regarding claim 4, Schleicher teaches that the flange is attached to a proximal end of a dose dial member (cogwheel 453 or similarly tooth gear 853 is attached to the dose dial 809 as shown in Figures 8A and 8B).
Regarding claim 5, Schleicher teaches that the sensor comprises a switch that is configured to move from an unactuated state to an actuated state when the switch is engaged by one of the formations during rotation of the component, wherein the sensor detects movement of the switch between the unactuated and actuated states (paragraphs [0042], [0053] and [0054] discuss the operation of the sensor and type of sensor that can be use); Examiner notes that monitoring the strain/pressure/piezoelectric/capacitance can read on the limitation detecting movement of the switch between the unactuated and actuated states.
Regarding claim 6, Schleicher teaches a dose button (209/809 as shown in Figures 2 and 8A) and a housing (107, Figure 2), wherein the dose button is configured to be rotated relative to the housing to set a dose of medicament to be delivered by the dispensing mechanism (user may dial a dose using wheel 809 as discussed in paragraph [0089]) and wherein the sensor is mounted to the dose button (as discussed in paragraph [0089] and shown in Figures 8A and 8B).
Regarding claim 7, Schleicher teaches that a medicament stored in the reservoir (in drug cartridge 111 as discussed in paragraph [0031]).
Regarding claim 8, Schleicher teaches a dosage measurement system for a medicament delivery device (Figures 1 – 8B), wherein the medicament delivery device comprises: 
a housing (107) containing a reservoir (111) for medicament (Figure 1); 
a dispensing mechanism operable to dispense medicament from the reservoir (dose delivery as discussed in paragraph [0032]) and comprising a component (453) configured to rotate during dispensing of medicament, the component comprising a plurality of formations (cogwheel 453 with plurality of teeth spins when a dosage of medication is dispensed as discussed in paragraph [0053] and shown in Figure 4A); 
and an actuator (886) configured to be movable relative to the housing upon actuation to operate the dispensing mechanism to dispense medicament from the reservoir (paragraph [0089] discuss the use of spinner 886 to disengage the clutch and enable drug delivery), 
the dosage measurement system comprising: a sensor (sensor 473 as discussed in paragraph [0053] and shown in Figure 4A) moveable from an idle position to a detecting position wherein rotation of the component causes successive formations to be detected by the sensor such that the sensor detects rotation of the component (as discussed in paragraph [0053] and [0077]); Examiner notes that monitoring the strain/pressure/piezoelectric/capacitance can read on the limitation of a sensor movable from an idle position to a detecting position such as idle when not strained and detecting when strained;
and a processor configured to determine a dosage dispensed from the medicament reservoir based on the detected rotation of the component (as discussed in paragraph [0053] and [0077]).
Regarding claim 9, Schleicher teaches that the sensor is axially displaced from the plurality of formations when the sensor is in the idle position (as discussed in paragraph [0056] regarding protrusions positioned to be contacted by teeth 453 with the circuit board 455 rotates).
Regarding claim 10, Schleicher teaches that the medicament delivery device further comprises medicament stored in the reservoir (in drug cartridge 111 as discussed in paragraph [0031]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783